t c summary opinion united_states tax_court muhammad mcneill petitioner v commissioner of internal revenue respondent docket no 8402-06s filed date muhammad mcneill pro_se michael t sargent for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for after concessions the issues for decision are whether petitioner is entitled to deduct business-related expenses for the year in issue and whether petitioner is liable for additions to tax under sec_6651 and and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland when the petition was filed petitioner did not file a federal_income_tax return for under sec_6020 and on the basis of information provided to respondent by third parties relating to compensation paid to petitioner respondent prepared a substitute for return sfr in petitioner received dollar_figure of nonemployee compensation from bal com inc and dollar_figure of nonemployee compensation from virtek cable contractors inc bal com inc the parties agree on the following petitioner received a total of dollar_figure in nonemployee compensation during petitioner had no withholdings for petitioner made no estimated_tax payments during petitioner failed to file hi sec_2002 federal_income_tax return and petitioner worked as a self-employed cable television installer in and virtek cable contractors inc were subcontractors for comcast cable inc in the income_tax deficiency respondent determined includes self-employment_tax liability based on the income that petitioner conceded he had received from third parties on date respondent mailed a notice_of_deficiency to petitioner for on date petitioner provided respondent’s counsel with an unfiled form_1040 u s individual_income_tax_return for petitioner attached to this unfiled form_1040 a schedule c profit or loss from business on which he characterized the dollar_figure of total nonemployee compensation reported by the aforementioned third parties as gross_receipts or sales on that same schedule c petitioner claimed deductions for the following business_expenses dollar_figure big_number big_number advertising car and truck expenses insurance office expense vehicles machinery and equipment big_number other business property big_number repairs and maintenance big_number supplies big_number other expenses big_number total the dollar_figure of other expenses included the following dollar_figure for communications dollar_figure for bank charges and dollar_figure for day workers discussion taxpayers generally bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 however sec_7491 may in specific circumstances place the burden on the commissioner with regard to any factual issue relating to the taxpayer’s liability for tax if the taxpayer produces credible_evidence with respect to that issue and meets the requirements of sec_7491 the taxpayer bears the burden of proving that he has met the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests miner v commissioner tcmemo_2003_39 nichols v commissioner tcmemo_2003_24 affd 79_fedappx_282 9th cir respondent raised sec_7491 as an issue for the reasons discussed infra we agree with respondent that petitioner did not satisfy the requirements of sec_7491 and b as he failed to maintain records make a return and comply with the rules and regulations as prescribed by the secretary see sec_6001 since petitioner has not met the requirements of sec_7491 we find that the burden_of_proof remains with petitioner respondent determined that petitioner is liable for additions to tax under sec_6651 for failure_to_file an income_tax return sec_6651 for failure to pay income_tax and sec_6654 for failure to make estimated_tax payments respondent bears the burden of production with respect to petitioner’s liability for the additions to tax see sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the additions to tax see higbee v commissioner supra pincite the burden_of_proof with regard to the reasonable_cause exception of sec_6651 remains on petitioner schedule c expenses deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 the taxpayer is required to maintain records sufficient to establish any deduction claimed sec_6001 sec_1_6001-1 income_tax regs as previously stated petitioner prepared but did not file a form_1040 for which included a schedule c respondent’s position is that petitioner is not entitled to deduct any of the expenses listed on this schedule c for lack of substantiation in support of his position that he is entitled to the schedule c deductions at issue petitioner relies primarily on his testimony and three paycheck stubs that were received into evidence we found petitioner’s testimony to be mainly self- serving and vague with respect to the deductions claimed on the schedule c we will not rely on that testimony to establish that petitioner is entitled to any of the schedule c deductions at issue see 877_f2d_624 7th cir affg tcmemo_1987_295 with respect to the expenses shown on petitioner’s schedule c sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the only records that petitioner kept with respect to these expenses were the three paycheck stubs that were received into evidence these stubs were for petitioner’s pay from virtek cable contractors inc and show that the company deducted amounts for accident insurance liability insurance and ladder rental from each paycheck the amounts deducted for accident insurance and ladder rental were dollar_figure and dollar_figure respectively for each of the pay periods reflected on the paycheck stubs the amounts shown as deducted for liability insurance were dollar_figure dollar_figure and dollar_figure respectively petitioner presented no further evidence with respect to these expenses liability insurance and ladder rental petitioner also did not keep any work records logs advertisements employee information or receipts showing the types and amounts of all of the expenses that he claimed on the schedule c on the record before us we find that petitioner has failed to carry his burden of proving he is entitled for taxable_year to deduct under sec_162 any expenses that he claimed on schedule c with the exception of dollar_figure the total_amounts shown for insurance and ladder rental on the three paycheck stubs received into evidence although petitioner did estimate his total cost for insurance for as dollar_figure he provided no evidence to substantiate this amount and because the record is unclear as to exactly what expenses were incurred with respect to the two companies for which petitioner worked virtek cable contractors inc and bal com inc we lack the requisite information to estimate any of the claimed schedule c expenses including insurance expenses see 39_f2d_540 2d cir but see sec_274 sec_1_274-5t temporary income_tax regs fed reg date additions to tax respondent determined that petitioner is liable for additions to tax under sec_6651 for failure_to_file an income_tax return for and under sec_6651 for failure to pay the tax due sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless petitioner can establish that his failure_to_file a return was due to reasonable_cause and not due to willful neglect petitioner admitted that he did not file a federal_income_tax return for respondent has therefore met his burden of production further we find that petitioner’s failure_to_file a federal_income_tax return for was not due to reasonable_cause but was due to willful neglect therefore we conclude that petitioner is liable for the sec_6651 addition_to_tax for the sec_6651 addition_to_tax for failure to pay is applicable only when an amount of tax is shown on a return 120_tc_163 on the sfr which was prepared in accordance with the requirements of sec_6020 respondent calculated a tax_liability of dollar_figure pursuant to sec_7491 respondent bears and has met the burden of production relating to sec_6651 for with respect to petitioner is liable for the sec_6651 addition_to_tax on the basis of the amount of tax shown on the sfr see sec_6651 the sfr is disregarded for purposes of determining the addition_to_tax under sec_6651 but is treated as the return for purposes of the addition_to_tax under sec_6651 sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual this addition_to_tax is mandatory unless one of the statutorily provided exceptions applies see sec_6654 75_tc_1 there is no exception for reasonable_cause or lack of willful neglect 33_tc_1071 under sec_6654 the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 127_tc_200 affd 521_f3d_1289 10th cir each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax_shown_on_the_return or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra pincite heers v commissioner tcmemo_2007_10 a taxpayer has an obligation to pay estimated_tax for a particular year only if he had a required_annual_payment for that year wheeler v commissioner supra pincite the parties agree that petitioner was required to file a federal_income_tax return for that petitioner did not file a return that petitioner failed to make any estimated_tax payments and that petitioner did not have any withholdings for in order for the court to analyze the application of the sec_6654 addition_to_tax as required by sec_6654 we must conclude that respondent has met his burden of production of evidence that petitioner had a required_annual_payment for payable in installments under sec_6654 to this end respondent must introduce evidence showing whether petitioner filed a return_for_the_preceding_taxable_year and if so the amount of tax shown on that return see wheeler v commissioner supra pincite respondent did not do so without that evidence this court cannot identify the number equal to percent of the tax shown on petitioner’ sec_2001 return complete the comparison required by sec_6654 and conclude petitioner had a required_annual_payment for that was payable in installments under sec_6654 consequently respondent’s determination regarding the sec_6654 addition_to_tax is not sustained to reflect the foregoing decision will be entered under rule
